Citation Nr: 0418534	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  96-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder (variously diagnosed), and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1957 to December 
1960.
This appeal is from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).



FINDINGS OF FACT

1.  VA denied service connection for a nervous condition in 
March 1992 and notified the veteran of the denial and of his 
appellate rights by letter of April 1992.

2.  The veteran did not initiate an appeal from the March 
1992 decision during the year after the April 1992 notice of 
the denial.  

3.  The September 2001 statement of the veteran's treating VA 
psychologist bears directly and substantially on the specific 
matter under consideration, and which is neither cumulative 
nor redundant, and is so significant that it must be 
considered to fairly decide the claim.

4.  It is as likely as not that the veteran acquired a 
psychiatric disorder during peacetime service.


CONCLUSIONS OF LAW

1.  The rating decision of March 1992 denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).

2.  Evidence received subsequent to the March 1992 rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder (variously diagnosed) 
must be reopened and reviewed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran as likely as not incurred a psychiatric 
disorder in peacetime service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1992, VA denied the veteran's claim for service 
connection for an acquired psychiatric disorder for the 
seventh time.  VA notified the veteran of the denial and of 
his appellate rights by letter of April 1992.  He did not 
initiate an appeal during the year following the date of the 
notice letter.

In January 1996, VA denied the veteran's application to 
reopen a claim for service connection for a psychosis.  The 
prior adjudications were variously adjudicated as for a 
nervous condition, schizophrenia, and a neuropsychiatric 
condition.  The prior adjudications were of the same claim, 
however styled.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
The medical record reveals multiple diagnoses.  Consequently, 
the Board deems the additional or alternatively named 
conditions at issue in this appeal to be subject to the March 
1992 rating decision.

When the RO denied the appellant's claim for service 
connection for a nervous condition, and the appellant did not 
appeal within one year of the date of the letter notifying 
him of the denial, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2002); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, VA must receive new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Whereas this claim to reopen was pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
the prior regulation applies to this case.  The 2001 
amendment of the definition of new and material evidence 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since March 1992 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since March 1992 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Service medical records of record since the initial 
adjudication of this claim in November 1986 reveal that the 
veteran was seen in service for psychiatric reasons.  An 
outpatient treatment note of June 1959, from Fort Devens 
shows the veteran was seen and interviewed at the base mental 
hygiene clinic, "Results are summarized in enclosed N.P. 
[neuropsychiatric] consult."  An August 1960 outpatient note 
described the veteran seeking help, reporting that after a 
"fight" with his mother the night before, he had "lost his 
temper," driving at 70 to 80 miles per hour, behaved 
"strangely," then gone to sleep for 12 hours.  He reported 
previous such episodes, which included feeling an "aura or 
sensation" followed by staring into space, but during which 
episodes he was conscious.  The examiner recorded no 
diagnosis or impression.  The remainder of the service 
medical records, including the September 1960 separation 
medical history and examination report, are silent for 
psychiatric diagnosis, complaint, or treatment.

VA has made multiple attempts to obtain the missing service 
psychiatric records from the usual repositories of such 
records.  April 1987 correspondence from the U.S. Army 
Medical Department Activity, Fort Devens, informed VA that 
the records were destroyed after three years, per regulation.  
VA must conclude that there is no reasonable expectation of 
obtaining those records.  See 38 C.F.R. § 3.159(c) (2003).

There is a hiatus in the medical records from the time of 
separation until November 1985, when he received VA medical 
treatment.  The earliest post-service psychiatric record is 
from March 1986, although subsequent 1986 treatment records 
refer to earlier VA treatment, and a VA hospital discharge 
summary of July to September 1987 psychiatric hospitalization 
refers to the admission as one of many.  The March 1986 
records show the veteran began seeing W. Davis, Ph.D., at or 
shortly before that time.  The records show initial diagnosis 
of alcohol dependence and borderline personality disorder, 
with subsequent diagnoses of paranoid personality disorder in 
May 1986; paranoid schizophrenia with depressive features on 
VA compensation examination in June 1986; depression with 
suicidal thoughts in July 1986; and major depression, mild 
organic mental syndrome, and mixed personality disorder on VA 
hospitalization on hospital discharge in September 1986.  On 
July 1987 hospitalization, bipolar disorder was diagnosed.  
April to May 1989 hospitalization produced diagnoses of 
bipolar affective disorder, personality disorder not 
otherwise specified (NOS), and dementia.  In March 1992, VA 
Intensive Psychiatric Community Care Program diagnosed 
history of alcohol dependence, dementia, and borderline 
personality disorder.

A notarized statement of the veteran's sister, received in 
May 1989, described the veteran's behavior before and after 
service.  The descriptions were consistent with those in the 
service medical records.

In a January 1987 statement, the veteran reported that he had 
a psychiatric consultation in service.  The veteran first 
made explicit statements of continuity of symptomatology 
between his current mental disorder and his mental status in 
service in the February 1996 notice of disagreement (NOD) in 
the instant appeal, and again in the April 1996 substantive 
appeal and in an April 1998 statement.

Extensive VA outpatient psychotherapy records of January 1996 
to June 2002 show W. Davis, Ph.D., has treated the veteran 
for nearly 20 years.  The outpatient treatment records for 
the past eight years show bipolar disorder as the primary 
diagnosed psychiatric disorder. 

In a September 2001 statement, Dr. Davis wrote that the 
veteran has psychiatric disability, which originated during 
his active service.  By correlation and comparison of the 
veteran's reported history, the available service medical 
records, and the statement of record of the veteran's sister, 
Dr. Davis illustrates continuity of symptomatology between 
symptoms and behaviors noted during and since his active 
service.  Dr. Davis reemphasized his opinion in a statement 
of October 2001.

Dr. Davis's September 2001 statement is the first and only 
evidence of record providing a review, analysis, and 
conclusion about the onset and course of the veteran's 
psychiatric disorder.  Although it refers to evidence 
previously of record, e.g., a statement by the veteran's late 
sister, it incorporates the statement into his expert 
analysis of the course of the veteran's mental disorder.  
Consequently, Dr. Davis's statement is corroborative rather 
than cumulative evidence.  As such, it meets all of the 
criteria of new and material evidence.  38 C.F.R. § 3.156(a) 
(2001).  In light of the statement, the claim must be 
reopened and reviewed de novo.  38 U.S.C.A. § 5108 (West 
2002).

There are several factors against the veteran's claim.  
First, there is no diagnosis of record in the service medical 
records.  Second, there is a long hiatus in the available 
records.  Third, there are multiple diagnoses of record.  
None of these amount to a preponderance of evidence against 
the veteran's claim when the evidence is weighed against the 
evidence for the claim.

The service medical records are incomplete.  Where the loss 
of service records is documented, VA's "obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The lack of a 
diagnosis in service, including the silence of the separation 
examination report, does not preclude finding onset in 
service.  The behavioral symptoms noted in service constitute 
a condition noted in service, and in light of Dr. Davis's 
analysis, there is evidence of continuity of symptomatology.  
38 C.F.R. § 3.303(b) (2003).

Dr. Davis's opinion that the veteran has a psychiatric 
disorder that began in service is not expressly contradicted 
in the evidence of record.  Service connection may be granted 
for a chronic disease if all of the evidence, including that 
pertaining to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  No other practitioner has 
reviewed the record and considered the question whether the 
veteran's psychiatric disorder began in service.  Absent any 
opinion contrary to that of Dr. Davis, the evidence is 
approximately in equipoise whether the veteran incurred a 
psychiatric in service, even if the significance of the 
hiatus in the records was deemed to preclude finding 
continuity of symptomatology.  With the evidence thus in 
equipoise, the veteran is entitled to the benefit of the 
doubt whether he incurred a psychiatric disorder in service.  
38 U.S.C.A. § 5107(b) (West 2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a psychiatric disorder is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



